COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


WENDELL W. TERRY
                                             MEMORANDUM OPINION *
v.   Record No. 1527-99-3                        PER CURIAM
                                              OCTOBER 5, 1999
FRANKLIN COUNTY DEPARTMENT
 OF SOCIAL SERVICES


               FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                    William N. Alexander, II, Judge

           (Timothy W. Allen, on brief), for appellant.
           Appellant submitting on brief.

           (Sarah A. Rice; Davis, Davis, Davis & Rice,
           on brief), for appellee. Appellee
           submitting on brief.


     Wendell W. Terry (Terry) appeals the decision of the circuit

court terminating his parental rights to his son.     Terry contends

that the Franklin County Department of Social Services (DSS)

failed to present clear and convincing evidence sufficient to

satisfy the requirements of Code § 16.1-283.    Terry specifically

argues that the DSS failed to offer him sufficient services to

help him regain custody of his son.    We conclude that this appeal

is without merit.    Accordingly, we affirm the decision of the

trial court.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the

paramount consideration of a trial court is the child's best

interests."   Logan v. Fairfax County Dep't of Human Development,

13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

           "In matters of a child's welfare, trial
           courts are vested with broad discretion in
           making the decisions necessary to guard and
           to foster a child's best interests." The
           trial court's judgment, "when based on
           evidence heard ore tenus, will not be
           disturbed on appeal unless plainly wrong or
           without evidence to support it."

Id. (citations omitted).   "Code § 16.1-283 embodies 'the

statutory scheme for the . . . termination of residual parental

rights in this Commonwealth' [which] . . . 'provides detailed

procedures designed to protect the rights of the parents and

their child,' balancing their interests while seeking to

preserve the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456

S.E.2d 538, 540 (1995) (citations omitted).

     The trial court found that DSS presented sufficient

evidence under Code § 16.1-283(C) to terminate Terry's parental

rights.   Under Code § 16.1-283(C)(2) (Michie Cum Supp. 1998),

the parental rights of a child placed in foster care may be

terminated if the court finds by clear and convincing evidence

that it is in the best interests of the child and that:

           2. The parent . . ., without good cause,
           [has] been unwilling or unable within a
           reasonable period not to exceed twelve
           months from the date the child was placed in

                               - 2 -
          foster care to remedy substantially the
          conditions which led to or required
          continuation of the child's foster care
          placement, notwithstanding the reasonable
          and appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end. Proof that the parent
          or parents, without good cause, have failed
          or been unable to make substantial progress
          towards elimination of the conditions which
          led to or required continuation of the
          child's foster care placement in accordance
          with their obligations under and within the
          time limits or goals set forth in a foster
          care plan filed with the court or any other
          plan jointly designed and agreed to by the
          parent or parents and a public or private
          social, medical, mental health or other
          rehabilitative agency shall constitute prima
          facie evidence of this condition. The court
          shall take into consideration the prior
          efforts of such agencies to rehabilitate the
          parent or parents prior to the placement of
          the child in foster care.

     DSS received custody of the child in March 1996 following

Terry's release from prison and positive drug test.   When DSS

sought to take the child into custody, the worker was unable to

locate the child at school.   The child was at home although it

was a school day.

     Under the initial foster care plan, Terry was required to

obtain and maintain suitable housing, participate in drug abuse

counseling, and submit to drug screening.   Terry's visitation

rights were contingent on his negative drug tests.    Corrine

Krouse, the DSS social worker, reviewed the foster care plan

with Terry prior to its approval by the court.   Krouse told Terry




                               - 3 -
that she could work with him to obtain employment, housing, and

substance abuse training.

     The evidence established that Terry never complied with the

requirements of the foster care plan and refused any assistance

offered by DSS.    DSS arranged for drug counseling, but Terry

refused to participate.     Krouse drove to Terry's trailer

repeatedly in the first month his son was in foster care in her

attempts to keep in contact with him, with no response from

Terry.     Terry refused to provide DSS with current addresses or

telephone numbers where he might be reached.    DSS offered Terry

assistance with transportation and housing, which he rejected.      He

disrupted his son's initial foster care placement by going to the

foster home without permission and while under the influence of

alcohol.    Although the district court issued an order requiring

Terry to make no contact with his son unless arranged through DSS,

Terry continued to have unauthorized visits with his son at a new

foster home, at school, and at church.    DSS also attempted to

place the child with relatives when, after two years, "minuscule

progress [had] occurred with this case."

     At the hearing, Terry admitted that he did not have

permanent housing.    He also testified that he never received

drug counseling except for what he received while incarcerated.

Terry tested positive for cocaine at the time of the hearing,

despite testifying that he had not to his knowledge used cocaine

since March 1996.    Terry's claim that he tried to work with DSS

                                 - 4 -
was refuted by DSS workers, who stated that Terry refused to

contact them or provide them with any means to contact him.

There was no question that Terry failed to comply with the

requirements of the foster care plan.    "The law does not require

the [DSS] to force its services upon an unwilling or

disinterested parent."    Barkey v. Commonwealth, 2 Va. App. 662,

670, 347 S.E.2d 188, 192 (1986).

     The child had been in his current foster care placement for

more than three years.    While there is evidence that the child

and Terry loved each other, the evidence also demonstrates that

the child was thriving in his current placement.   The child had

recently shown signs of defiance, which the foster mother

associated with the unauthorized contacts with Terry.    The

foster parents were anxious to adopt the child.    The trial court

found that the termination of Terry's parental rights was in the

child's best interests.

     Evidence supports the trial court's determination that DSS

presented clear and convincing evidence satisfying the

requirements of Code § 16.1-283(C)(2).   Accordingly, the decision

of the circuit court is affirmed.

                                                         Affirmed.




                                - 5 -